OPINION — AG — HOUSE BILL NO. 993 ENTITLED ACT " AN ACT AUTHORIZING AND EMPOWERING COUNTY OFFICIALS TO LEVY, ASSESS AND COLLECT AD VALOREM TAXES AGAINST LESSESS OF SURFACE LEASES ISSUED BY THE COMMISSIONERS OF THE LAND OFFICE COVERING LAND UNDER THEIR JURISDICTION AND CONTROL AND DECLARING AN EMERGENCY. " **** CHECK THE OPINION IN WHICH THE QUESTION ADDRESSED THE WORKABILITY AND VALIDITY THEREOF. CITE:  ARTICLE X, SECTION 8, ARTICLE X, SECTION 9, ARTICLE X, SECTION 5, ARTICLE XI, SECTION 3 (FRED HANSEN) REPRESENTATIVE JACK HARRISON ATTORNEY GENERAL OF OKLAHOMA — OPINION APRIL 11, 1963 OPINION — AG — HOUSE BILL NO. 993 ENTITLED ACT " AN ACT AUTHORIZING AND EMPOWERING COUNTY OFFICIALS TO LEVY, ASSESS AND COLLECT AD VALOREM TAXES AGAINST LESSESS OF SURFACE LEASES ISSUED BY THE COMMISSIONERS OF THE LAND OFFICE COVERING LAND UNDER THEIR JURISDICTION AND CONTROL AND DECLARING AN EMERGENCY. " **** CHECK THE OPINION IN WHICH THE QUESTION ADDRESSED THE WORKABILITY AND VALIDITY THEREOF. CITE:  ARTICLE X, SECTION 8, ARTICLE X, SECTION 9, ARTICLE X, SECTION 5, ARTICLE XI, SECTION 3 (FRED HANSEN) REPRESENTATIVE JACK HARRISON ATTORNEY GENERAL OF OKLAHOMA — OPINION APRIL 11, 1963 OPINION — AG — HOUSE BILL NO. 993 ENTITLED ACT " AN ACT AUTHORIZING AND EMPOWERING COUNTY OFFICIALS TO LEVY, ASSESS AND COLLECT AD VALOREM TAXES AGAINST LESSESS OF SURFACE LEASES ISSUED BY THE COMMISSIONERS OF THE LAND OFFICE COVERING LAND UNDER THEIR JURISDICTION AND CONTROL AND DECLARING AN EMERGENCY. " **** CHECK THE OPINION IN WHICH THE QUESTION ADDRESSED THE WORKABILITY AND VALIDITY THEREOF. CITE:  ARTICLE X, SECTION 8, ARTICLE X, SECTION 9, ARTICLE X, SECTION 5, ARTICLE XI, SECTION 3 (FRED HANSEN)